Citation Nr: 1520258	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-09 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increase initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling. 

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel








INTRODUCTION

The Veteran served on active duty from May 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decision by the Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent disability evaluation, effective March 23, 2011.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entire period on appeal, the symptoms of the Veteran's PTSD have resulted in occupational and social impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

PTSD meets the criteria for a rating of 50 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven. In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

The Veteran was afforded a VA examination in June 2011.  The VA examination is fully adequate for the purposes of adjudication.  It includes a review of the record, interview, clinical findings, and conclusions by VA mental health care providers. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The evidence does not suggest and the Veteran has not alleged that his PTSD has increased in severity since his last VA examination.

The Board thus finds that the duty to assist is also satisfied.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under DC 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home and is failing in school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).

The Veteran had a VA examination in June 2011.  At the time of the examination, the Veteran reported that he had trouble functioning in a group and was self-isolating.  The record reported that he was highly emotional and irrational and had mood swings.  He did not engage in social or leisure activities and had difficulty with staying asleep.  The Veteran described his relationship with his wife, of 42 years, as strained due to his symptoms.  He described his relationships with his children as "good" with his oldest son, as "OK" with daughter, and "not so good" with his youngest son.  On mental status examination, his affect and mood showed mood swings, anxiety, and depressed mood.  He was tearful at times.  He presented as nervous and depressed along with impaired attention and focus.  He was easily distracted by sound outside of office.  Panic attacks were present and occurred less than once a week.  There were signs of suspiciousness.  There was no history of delusions or hallucinations.  His thought process was appropriate, his judgment was not impaired, and his abstract thinking was normal.  He was diagnosed with PTSD and alcohol abuse in remission, which was related to his PTSD.  He was assigned a GAF score of 40.  

The examiner reported that the Veteran had a strained relationship with his wife and at least one of his children.  The effects of PTSD on his employment and overall quality of life, includes irritability, alcohol abuse, and chronic fatigue.  He demonstrated adequate reasoning and judgment.  He did not have any mental difficulty with performing activities of daily living.  The examiner described the Veteran's psychiatric impairment as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  He was generally able to function satisfactorily with routine behavior, self-care, and normal conversation.  The examiner reported the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment and mild memory loss such as forgetting names, directions, or recent events.  He had difficulty maintaining effective family role functioning because of his desire to be alone, alcohol abuse, and irritability.  Currently, he had an intermittent inability to perform recreation or leisurely pursuits because he was not interested in social/leisure activities.  He had no difficulty with understanding commands.  He did not appear to pose any threat of danger or injury to himself or others.  His prognosis was guarded to poor.  He worked as a manager for Black and Decker for 30 years.  He indicated that he had a good relationship with his supervisor and co-workers.  He also worked as an electrician for two years, but was laid off due to the lack of work to be done.  He added that his unemployment was not due, primarily, to the effects of his mental condition.

The Veteran was also provided a private evaluation by a licensed psychological associate, L.G.  The Veteran reported intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, and an exaggerated startle response.  He also indicated that he has more intrusive thoughts since he has been laid off from his job and has more time to think.  On mental status examination, his mood was agitated, affect was restricted, and his narrative was not always linear.  He was normally dressed and denied suicidal or homicidal ideations.  L.G. found that the Veteran's PTSD symptoms caused significant disturbances in all areas of his life due to symptoms of hypervigilance, hyperirritability, and isolating behaviors.  L.G. reported that the Veteran was severely compromised in his ability to initiate or sustain work or social relationships and due to memory and concentration problems, he was not able to learn new tasks.  L.G. also stated that due to the severity and chronicity of the Veteran's PTSD symptoms, his prognosis for recovery was poor and he was considered totally and permanently disabled.  

A completed VA Form 21-4192 from Tradesman International reveals that the Veteran worked full-time as an electrician from July 2005 to March 2008 and quit due to a new job offer.  A completed VA Form 21-4192 from Tex-Cap Electric, Inc shows that the Veteran worked full-time as an electrician from April 2008 to May 2010 and was laid off at the completion of his contract.  

Resolving all doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 50 percent, but no higher.  The Veteran exhibits panic attacks, circumstantial speech, concentration and memory problems resulting in the inability to learn new tasks, difficulty in maintaining and establishing relationships, and disturbances of motivation and mood resulting in occupational and social impairment with reduced reliability and productivity.  

For the reasons discussed below, the Board must conclude that the criteria for the next higher (70 and 100 percent) ratings have not been met at any time during the claim period.  The Board also notes that there are GAF scores range from 37 to 40 on the VA examination and private psychological report.  Scores in this range are intended to indicate some impairment in reality testing or communication or major impairment in several areas.  See DSM-IV at 47.  However, the symptoms reported in conjunction with the low GAF score were not indicative of overall functional and social impairment commensurate with that described by the criteria for a 70 percent rating.  Moreover, the VA examiner and private licensed psychological associate's characterization of the level of disability and the GAF scores they assign are neither dispositive nor binding on the Board.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability"); 38 C.F.R. § 4.2.  

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran has demonstrated a wide range of symptoms.  They include, but are not limited to, the following: panic attacks; circumstantial speech; mild memory loss such as forgetting names; directions; or recent events; concentration and memory problems resulting in the inability to learn new tasks; difficulty in maintaining and establishing relationships; mood swings, anxiety, and depressed mood; sleep disturbances; irritability; hypervigilance; isolating behavior; avoidance; suspiciousness; and an intermittent inability to perform recreation or leisurely pursuits due to lack of interest in social/leisure activities.  After carefully reviewing these symptoms and assessing their frequency and severity, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 70 percent rating.  In this regard, the Board finds that the symptoms above have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.

More specifically, in regards to judgment and thinking, on June 2011 VA examination, there was no history of delusions or hallucinations.  His thought process was appropriate, his judgment was not impaired, and his abstract thinking was normal.  Deficiencies in these areas were not identified on the July 2011 private psychological evaluation.  

With regard to school, the Veteran was not in school during the course of the appeal. 

In regards to occupational impairment, on June 2011 VA examination, the Veteran reported that he was a manager for Black and Decker for 30 years and reported a good relationship with his supervisor and co-workers.  He indicated that he had not worked for the past year and a half due to be laid off as an electrician due to the lack of work to be done.  He indicated that his unemployment was not due, primarily, to the effects of his mental condition.  On July 2011 private psychological evaluation, while L.G. reported that the Veteran was not able to learn new tasks due to memory and concentration problems, he also noted that the Veteran was laid off from work.  Employment information from the Veteran's prior employers reveal that he worked full-time as an electrician and left one job in 2008 to work for another place.  His last job ended in May 2010 due to the completion of his contract.  

With regard to family and social relationships, while the Veteran described his relationship with his wife as strained and his youngest son as "not so good", he remained married to his wife, of at least 42 years, and described his relationship with his son and daughter as "OK" to "good" on June 2011 VA examination.  He had difficulty maintaining effective family role functioning because of his desire to be alone, alcohol abuse, and irritability.  He also expressed having no interest in social or leisure activities.  On the July 2011 private psychological evaluation, L.G.  noted that the Veteran's PTSD symptoms severely compromised his ability to initiate or sustain work of social relationships.  

In regards to disturbances in his motivation and mood, the Veteran exhibited mood swings, anxiety, and depressed mood; irritability; and an intermittent inability to perform recreation or leisurely pursuits because he was not interested in social/leisure activities.  

Notwithstanding the range of reported symptoms, the above evidence all suggests an overall impairment more nearly approximating at most a moderate degree of occupational and social impairment equal to that of a 50 percent rating.

Furthermore, at no point throughout the appeal has the Veteran presented such symptoms as suicidal ideation; obsessive rituals; intermittently illogical.  Obscure, or irrelevant speech; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, occupation, or own name.  

Therefore, the Board finds that the Veteran's overall disability more nearly approximates a 50 percent disability rating, but no higher.  In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The Veteran's disability rating has been increased to 50 percent in part due to that doctrine.  However, the preponderance of the evidence is against a higher rating.  As such, the benefit of the doubt doctrine does not apply, and a rating in excess of 50 percent must be denied.  38 C.F.R. § 4.3.

Other Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for a higher rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by the Court, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The symptoms of this Veteran's disability include panic attacks; circumstantial speech; mild memory loss such as forgetting names; directions; or recent events; concentration and memory problems resulting in the inability to learn new tasks; difficulty in maintaining and establishing relationships; mood swings, anxiety, and depressed mood; sleep disturbances; irritability; hypervigilance; isolating behavior; avoidance; suspiciousness; and an intermittent inability to perform recreation or leisurely pursuits because he was not interested in social/leisure activities.  These symptoms are specifically contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 50 percent, but no higher, is granted for PTSD, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

On an August 2011 Application or Increased Compensation Based on Unemployability, the Veteran reported that he last worked in May 2010 and that this PTSD prevented him from securing or following any substantially gainful occupation.  On July 2011 private psychological evaluation, L.G. a licensed psychological associate, reported that the Veteran's PTSD symptoms caused clinically significant impairment in his occupational life.  He was severely compromised in his ability to initiate or sustain work relationships and was not able to learn new tasks.  L.G. considered him to be totally and permanently disabled.  Therefore, an opinion is required as to the impact of PTSD on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). The evidence does not contain an explicit opinion as to whether the Veteran's service-connected PTSD prevents him from securing or following gainful employment for which his education and occupational experience would otherwise qualify him.  See 38 C.F.R. § 4.16(a) (2014).

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to a TDIU rating.  The notice should also include the necessary information regarding VA's duty to assist and what the Veteran can do to assist in the development of his claim.

2. After the completion of number 1 above, arrange for the Veteran's claims file, including any relevant records in Virtual VA, and a copy of this remand to be reviewed by the VA examiner who previously examined the Veteran in June 2011.  If the June 2011 VA examiner is unavailable, then forward the request to another VA examiner. 

For any period during the appeal when the Veteran was unemployed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide reasons for the opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
3. After the completion of the above, for any period during the appeal when the Veteran was unemployed but did not meet the percentage requirements for TDIU, the AOJ should consider referral of the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  If referral is not made, a discussion of the reasoning should be included.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


